MEMORANDUM OPINION
No. 04-06-00768-CR
Mary Elizabeth LEATHERMAN a/k/a Mary Bethel,
Appellant
v.
The STATE of Texas,
Appellee
From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2005-CR-9070W
Honorable Juanita Vasquez-Gardner, Judge Presiding



PER CURIAM


Sitting: Phylis J. Speedlin, Justice
  Rebecca Simmons, Justice
  Steven C. Hilbig, Justice


Delivered and Filed: January 24, 2007


DISMISSED FOR WANT OF JURISDICTION
 On January 9, 2006, appellant was placed on deferred adjudication community supervision for a period of five years.  On
September 7, 2006, the State filed a motion to enter an adjudication of guilt and to revoke appellant's community
supervision.  On October 27, 2006, the trial court entered an order continuing appellant on deferred adjudication and
modifying the terms of appellant's community supervision.  Appellant filed a notice of appeal from the trial court's order
modifying the conditions of her community supervision.  This court does not have jurisdiction to consider an appeal from
an order altering or modifying the conditions of community supervision. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex.
Crim. App. 1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.--San Antonio 1995, no pet.).  On December 7, 2006,
this court issued an order for appellant to show cause on or before December 22, 2006 why this appeal should not be
dismissed for lack of jurisdiction.  Appellant's appointed counsel responded, and conceded that appellant has no right to
appeal.  Accordingly, this appeal is dismissed for lack of jurisdiction.
       PER CURIAM
DO NOT PUBLISH